Citation Nr: 1519800	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type I, with retinopathy, erectile dysfunction, and tinea pedis.

2.  Entitlement to an initial disability rating in excess of 30 percent for left shoulder brachial neuritis, diabetic peripheral neuropathy of non-dominant upper extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1995 to August 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for left shoulder branchial neuritis with an evaluation of 20 percent and affirmed a 20 percent disability rating for diabetes mellitus, type I.  A May 2009 rating decision increased the left shoulder brachial neuritis disability evaluation from 20 to 30 percent, effective April 27, 2007.    

In his July 2009 appeal, the Veteran requested a hearing before the Board.  The hearing was scheduled for April 2015.  The Veteran failed to appear at the hearing, stating in a March 2015 communication that he wished to provide written testimony instead.  He has not requested that the hearing be rescheduled.  Therefore, the Board considers the hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's diabetes mellitus, type I, was characterized by the need for insulin injections and control of diet; regulation of activities in order to control diabetes was not shown.

2.  For the entire period on appeal, brachial neuritis, diabetic peripheral neuropathy, of the left upper extremity (minor) was manifested by mild incomplete paralysis of the median and ulnar nerves, and no other abnormal findings


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type I, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.130, 4.119, DC 7913 (2014).

2.  The criteria for an initial evaluation in excess of 30 percent for brachial neuritis, diabetic peripheral neuropathy, of the left upper extremity (minor) were not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.124a, DC 8515, 8615, 8715 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when fitting in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Diabetes Mellitus, Type I

The Veteran is currently rated at 20 percent for diabetes mellitus, type I.  A 20 percent rating is warranted when the evidence shows the need for insulin and restricted diet, or the use of an oral hypoglycemic agent and restricted diet. A 40 percent rating is warranted where the evidence shows the need for insulin, restricted diet, and regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2014).

The term "regulation of activities" means that the Veteran has been medically advised to avoid strenuous occupation and recreational activities (emphasis by the Board).  Compensable complications of diabetes are to be rated separately, unless they are part of the criteria used to support a 100 percent rating.  38 C.F.R. § 4.119, DC 7913 (2014).

After a review of the evidence, and all of the Veteran's medical records, the Board concludes that a rating in excess of 20 percent is not warranted for the Veteran's diabetes mellitus, as the need for regulation of activities has not been clinically shown.

Of particular note, at the Veteran's VA examination in April 2014, the need for regulation of activities as due to diabetes was specifically denied.  (Limitations on work-related and daily activities were mentioned only in the context of the Veteran's left shoulder disability, for which he receives a separate rating.)  Moreover, none of the clinical evaluations he underwent during this period mention any need to regulate his activities in order to improve control over his symptoms. The Board acknowledges that the ability to consider the impact of the Veteran's diabetes on his activities was inhibited by other musculoskeletal, neurological, and cardiovascular disorders he also experiences.  Nevertheless, despite these comorbid conditions, there was no indication that the Veteran needed to regulate his activities in order to control his diabetes.

Therefore, while there are a number of disorders that inhibit the Veteran's daily functioning, to include his neurological, musculoskeletal, and cardiovascular disorders, it is not factually ascertainable that he was required to actually regulate his activities in order to control his diabetes during the period on appeal.  As a consequence, a rating in excess of 20 percent is not warranted.

The Board recognizes that the Veteran has reported that he is limited (or restricted) in his activities based on his diabetes symptomology.  He has asserted that he cannot play sports, work in his chosen career, and play with his children as much as he would like to.  However, it is important for the Veteran to understand what the Diagnostic Criteria mean when they state that "restriction of activities" is necessary for a higher evaluation.  "Regulation of activities" per the Diagnostic Code means that the Veteran requires regulation of activities as part of medical management of diabetes mellitus.  It means that the Veteran is required and/or medically advised, by his physician, to limit some of his activities (such as, for example, walking no more than a mile at a time, exercising for no longer than 30 minutes, lifting no more than 20 pounds, etc.), and that such limitations/regulation is required for the treatment of his disease.  It does not mean that the Veteran can no longer perform some of the activities which he used to perform, or which he would perform if it was not for his diabetes.  That type of impairment is already calculated into the Veteran's disability rating, and the Veteran is already compensated for it.  See 38 C.F.R. § 4.119, DC 7913 (2014).

In other words, if the Veteran did not have the problems he has cited, there would be no basis for the current evaluations, let alone higher ratings. 

The Board acknowledges that the Veteran reported that he was hospitalized for an episode of diabetic ketoacidosis in April 2015.  However, this was the first episode of diabetic ketoacidosis, and the first and only hospitalization for it, since the Veteran was diagnosed with diabetes mellitus in 1996.  Episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, have not been shown.  38 C.F.R. § 4.119, DC 7913 (2014).  

The Veteran has also reported, and his medical records have confirmed, that he experiences complications of diabetes - diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction caused by diabetes, and diabetic retinopathy.  The Board notes that the Veteran receives separate disability ratings for those disorders, and they are considered as disorders in their own right that are secondary to the service-connected diabetes, and are not a part of the diabetes mellitus rating itself.    

The Veteran's diabetes mellitus, type I, is described as accompanied by retinopathy, erectile dysfunction, and tinea pedis.  His visual acuity associated with diabetic retinopathy, erectile dysfunction secondary to diabetes mellitus, and tinea pedia (athlete's foot) secondary to diabetes mellitus have all been assigned noncompensable ratings.  No evidence of record at any time during the period on appeal exists to show that any of those disorders should be rated higher than noncompensable.  The Board therefore finds that no basis exists for the assignment of compensable ratings for diabetic retinopathy, erectile dysfunction, and tinea pedia.  38 C.F.R. § 4.84a, Diagnostic Code 6006 (2014); 38 C.F.R. § 4.115b (2014), Diagnostic Code 7522; 38 C.F.R. § 4.118 Diagnostic Code 7806-7813 (2014).  

There is no basis for the assignment of increased ratings in this case.  As there is a preponderance of the evidence against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

B.  Left Shoulder Brachial Neuritis

The Veteran is currently rated at 30 percent for left shoulder brachial neuritis, diabetic peripheral neuropathy, of non-dominant left upper extremity.  The disability is rated by analogy under Diagnostic Codes 7913-8613.  See 38 C.F.R. § 4.27 (2014) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned).  This hyphenated diagnostic code may be read to indicate that the Veteran's left shoulder brachial neuritis is secondary to, or stems from, diabetic peripheral neuropathy (with diabetes being the underlying service-connected condition).  

Diagnostic Code 8613 addresses the criteria for evaluating neuritis of all radicular groups, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth below.  38 C.F.R. § 4.124a (2014), DC 8613 (2014).  

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a (2014), DCs 8510 through 8540 (2014). 

Neuritis, whether cranial or peripheral, is rated on the scale provided for injury of the nerve involved.  38 C.F.R. § 4.123 (2014).  The maximum evaluation for neuritis is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for severe incomplete paralysis of the nerve.  Id.  The maximum rating for neuritis not characterized by such organic changes is equal to that for moderately severe incomplete paralysis for the sciatic nerve and moderate severe incomplete paralysis for all other nerves.  Id.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

For impairment of an upper extremity, the disability rating assigned depends on whether the extremity is the major extremity or the minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered major.  38 C.F.R. § 4.69 (2014).  In this regard, the Board notes that the RO has rated the left upper extremity as the Veteran's non-dominant extremity, and the Veteran has not disputed that rating.

Diagnostic Codes 8513-8613, which are used for rating all radicular groups, provide a 20 percent evaluation for mild incomplete paralysis in the minor or major extremity.  A 30 percent rating requires moderate incomplete paralysis in the minor extremity, whereas the same in the major extremity warrants a 40 percent rating.  Severe incomplete paralysis results in a 60 percent rating for the minor extremity and a 70 percent rating for the major extremity.  The highest respective ratings of 80 percent regarding the minor extremity and 90 percent regarding the major extremity are reserved for complete paralysis.  

With respect to the upper radicular group, complete paralysis occurs when all shoulder and elbow movements are lost or severely affected but hand and wrist movements are not affected.  With respect to the middle radicular group, complete paralysis means adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist is lost or severely affected.  With respect to the lower radicular group, complete paralysis means all intrinsic muscles of the hand, and some or all of the flexors of the wrist and fingers, are paralyzed (substantial loss of use of the hand).  38 C.F.R. § 4 .124a, DCs 8513-8613 (2014).

During his May 2015 VA examination, the Veteran reported that he experienced mild, intermittent pain in his upper left extremity, providing factual evidence against his own claim.  He denied constant (and excruciating) pain.  He also reported mild tingling and numbness in his left upper extremity.  His muscle strength, deep tendon reflexes, light touch, position sense, and vibration sensation testing results were all normal.  He exhibited no muscle atrophy or trophic changes attributable to diabetic peripheral neuropathy (loss of extremity hair, smooth, shiny skin).  The examiner opined that the Veteran's median nerve and ulnar nerve were affected, and that the Veteran had mild incomplete paralysis of the median and ulnar nerves.  The examiner added that the Veteran had a limitation with prolonged lifting, carrying, pushing, and pulling, but could perform all activities of daily living except for the referenced limitations.             

The Veteran's VA medical treatment records show continuous reports of left shoulder pain, numbness, and tingling.  Although the Veteran is competent to report numbness, tingling, weakness, and severe pain, pertinent symptoms have not been identified on examination or clinical evaluations.  This is significant given the Veteran's report that these symptoms were always present.

In light of the fact the objective findings on clinical examination revealed mild incomplete paralysis of the median and ulnar nerves, and no other abnormal findings, and no other pertinent findings were reported when the Veteran sought treatment, the Board must conclude that the evidence weighs against an increased rating. 38 C.F.R. § 4.124a, DC 8613 (2014).  As noted, motor strength, grip, and reflexes in his upper left extremity were all normal.  His nerve paralysis was assessed as mild.  Hence, there is no basis for the assignment of an increased rating in this case.  As there is a preponderance of the evidence against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

C.  Extraschedular Considerations

In summary, on application of the pertinent rating criteria and regulations, the Board can find no basis to assign higher ratings in excess of the ratings currently assigned for the Veteran's diabetes mellitus, type I, and left shoulder neuritis disabilities for any time during the period on appeal.  During the entirety of the appeal period, the Veteran has certainly been competent to report his symptoms, to include pain and weakness.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (Veteran is considered competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that he has stated that his service-connected diabetes and left shoulder warrant higher evaluations, the medical findings do not support his contentions.  In this regard, ratings for both disabilities are determined by specific symptoms and physical manifestations, which are assessed by medical testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion regarding the severity of his disabilities under the Rating Schedule.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the Board attaches greater probative weight to the medical findings of record and finds that the Veteran is currently compensated for the symptoms of which he complained and which he has regularly reported at the highest level allowed under the Rating Schedule for his specific disability.     

Upon reviewing the longitudinal record in this case, the Board finds that at no time during the appeal period have the Veteran's diabetes and left shoulder disabilities been more disabling than as reflected by the currently assigned evaluation.  See Fenderson, supra.  Accordingly, there is no basis for the assignment of increased, staged or separate ratings in this case.  As there is a preponderance of the evidence against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

The Board also finds that consideration for an extraschedular evaluation, a component of every claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable Diagnostic Codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings higher than the ones assigned.  As such, the Veteran's symptoms are not so unusual that they fall outside the schedular criteria, and there are higher schedular ratings available (although the Veteran does not meet them, as addressed above). 

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the record, including statements of the Veteran and medical professionals, does not show that his disabilities interact in a manner to make his disability picture an exceptional one and to require referral for extraschedular consideration based on the collective effect of his service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (2014).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has in any way been rendered unemployable due solely to his service-connected diabetes and left shoulder disabilities, nor have the Veteran or his representative so alleged (to the contrary, the Veteran reported that he has continued to work despite experiencing the symptomatology related to his service-connected disabilities).  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.

Again, there is no basis for the assignment of increased ratings in this case.  As there is a preponderance of the evidence against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.
VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)





ORDER

Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type I, with retinopathy, erectile dysfunction, and tinea pedis, is denied.

Entitlement to an initial disability rating in excess of 30 percent for left shoulder brachial neuritis, diabetic peripheral neuropathy of non-dominant upper extremity, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


